                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

   UNITED STATES OF AMERICA
                                                          Case No. 3:20-CR-21
            v.
                                                          JUDGE VARLAN
   ANMING HU


                    MOTION FOR A FINDING OF EXCLUDABLE DELAY
                   UNDER THE SPEEDY TRIAL ACT, 18 U.S.C. § 3161 et seq.

          The United States of America, by Francis M. Hamilton III, Acting United States Attorney

  for the Eastern District of Tennessee, hereby moves the Court for an Order excluding the time

  period between the declaration of a mistrial and the resolution of the Defendant’s Motion for

  Judgment of Acquittal Pursuant to Rule 29 of the Federal Rules of Criminal Procedure under the

  Speedy Trial Act. The period of delay is excludable because (1) it relates to other proceedings

  regarding the Defendant, and (2) the ends of justice will be served by finding the period

  excludable.

                                          BACKGROUND

          On June 16, 2021, the jury was unable to reach a verdict and the Court declared a

  mistrial. At the conclusion of the government’s case-in-chief and again after the Defendant

  rested, the Defendant made a Rule 29 Motion. The Court took the motion under advisement

  after it declared a mistrial.

          On July 6, 2021, the Defendant filed a motion seeking to ascertain whether the

  government intended to pursue a retrial. The government responded by asking the Court to

  allow until July 30, 2021, for the government to make its decision. Thereafter, the Court denied




Case 3:20-cr-00021-TAV-DCP Document 131 Filed 08/25/21 Page 1 of 4 PageID #: 2267
  the Defendant’s motion as moot and ordered the government to state whether it plans to pursue a

  retrial by July 30, 2021.

         On July 30, 2021, the government filed a notice stating that it will pursue a retrial and

  asking the Court to hold a status conference to discuss scheduling the retrial. On the same day,

  the Defendant renewed his Rule 29 Motion.

                                            ARGUMENT

         Under the Speedy Trial Act, if a “defendant is to be retried again following a declaration

  by the trial judge of a mistrial … the trial shall commence within seventy days from the date the

  action occasioning the retrial becomes final.” 18 U.S.C. § 3161(e). However, the periods of

  delay enumerated in 18 U.S.C. § 3161(h) are excluded from the 70-day time period for a retrial.

  Two types of excludable delay are present here.

         First, the time period during which the Defendant’s Rule 29 Motion is under advisement

  by the Court is excludable as a “period of delay resulting from other proceedings concerning the

  defendant” under 18 U.S.C. § 3161(h)(1). Although consideration of post-trial motions is not

  expressly listed in Section 3161(h)(1), “[t]he listed proceedings are only examples of delay

  resulting from other proceedings concerning the defendant and are not intended to be exclusive.”

  United States v. Montgomery, 395 Fed. App’x 177, 182 (6th Cir. 2010) (quoting United States v.

  Bowers, 834 F.2d 607, 610 (6th Cir. 1987) (internal quotations omitted); see also United States v.

  Salerno, 108 F.3d 730, 736 (7th Cir. 1996) (finding that time spent litigating post-trial motions

  and resolving sentencing disputes was excludable under Section 3161(h)).

           Likewise, the time period provided by the Court for the government to decide whether

  to pursue a retrial is excludable under Section 3161(h)(1). United States v. Van Someren, 118

  F.3d 1214, 1217 (8th Cir. 1997) (“[T]he court admittedly could not set a trial schedule until it



                                                    2

Case 3:20-cr-00021-TAV-DCP Document 131 Filed 08/25/21 Page 2 of 4 PageID #: 2268
  resolved the issue of whether or not the Government would retry the defendant. Given the

  necessity of this information to the court’s ability to properly dispose of the matter before it, we

  find that this time should similarly be excluded under the ‘other proceedings’ section

  3161(h)(1).”).

          Second, consideration of the Defendant’s Rule 29 Motion merits an ends-of-justice

  continuance under 18 U.S.C. § 3161(h)(7). Under Section 3161(h)(7), any period of delay

  resulting from a continuance granted by the judge is excludable “if the judge grant[s] such

  continuance on the basis of his findings that the ends of justice served by taking such action

  outweigh the best interest of the public and the defendant in a speedy trial.” In this case, if the

  Court were to grant the Defendant’s Rule 29 Motion in full, then there would be no retrial.

  Therefore, excluding the time period in which the Court is considering the Defendant’s Rule 29

  motion is the most logical and efficient approach because it allows the parties and the Court to

  conserve resources and streamline any future proceedings.

                                            CONCLUSION

          For these reasons, the government respectfully moves the Court for an Order excluding

  the time period between the declaration of a mistrial and the resolution of the Defendant’s Rule

  29 Motion under the Speedy Trial Act. In the alternative, the government respectfully requests

  that the Court exclude the time period provided to the government to decide whether to pursue a

  retrial in this case.




                                                    3

Case 3:20-cr-00021-TAV-DCP Document 131 Filed 08/25/21 Page 3 of 4 PageID #: 2269
        Respectfully submitted on August 25, 2021.

                                                     FRANCIS M. HAMILTON III
                                                     ACTING UNITED STATES ATTORNEY


                                           By:       s/ Casey T. Arrowood
                                                     Assistant United States Attorney
                                                     TN BPR No. 038225
                                                     800 Market Street, Suite 211
                                                     Knoxville, TN 37902
                                                     (865) 545-4167
                                                     Casey.Arrowood2@usdoj.gov




                                              4

Case 3:20-cr-00021-TAV-DCP Document 131 Filed 08/25/21 Page 4 of 4 PageID #: 2270
